Citation Nr: 0317070	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-36 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a Supplemental Statement of the Case (SSOC) dated in June 
1997, the RO granted a 30 percent evaluation for service-
connected post-traumatic stress disorder, effective from May 
2, 1995, the date of receipt of the veteran's claim.  In 
correspondence of August 1997, the veteran's accredited 
representative, the Disabled American Veterans, notified the 
RO that the veteran was "fully satisfied" with the 
aforementioned assignment of a 30 percent evaluation for 
post-traumatic stress disorder.  Accordingly, that issue, 
which was formerly on appeal, is no longer before the Board.  

In an SSOC dated in January 2000, the RO granted a 10 percent 
evaluation for service-connected bilateral tinnitus, 
effective from June 10, 1999, the date of revision of the 
schedular criteria governing the evaluation of service-
connected ear disorders.  The veteran voiced his disagreement 
with that decision, and the current appeal ensued.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected bilateral tinnitus.  In pertinent part, it 
is argued that current manifestations of that disability are 
more severe than presently evaluated, and productive of a 
greater degree of impairment than is reflected by the 10 
percent schedular evaluation currently assigned.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VA has promulgated regulations to implement the provisions of 
this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); See also Quartuccio v. Principi, 16 Vet. 
App. 1983 (2002).  

The Board finds that, despite the fact that this file was in 
the possession of the RO until May 19, 2003, the RO did not 
provide the veteran and his representative with either notice 
of the VCAA, or adequate notice of the information and 
evidence necessary to substantiate his claim.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Under such circumstances, the case must be remanded 
to the RO in order that the veteran and his representative 
may be provided with such notice.

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1998, the date of 
the veteran's most recent VA examination 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.  

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
bilateral tinnitus.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




